Title: Enclosure: Alexander Garrett’s Account with the University of Virginia, 30 September 1819, enclosure no. 4 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Garrett, Alexander
To: University of Virginia Board of Visitors



						
							
								
									
										Dr.
									
								
								
									The University of Virginia in account with Alexander Garrett, Bursar.
								
								
									
										Cr.
									
								
							
							
								 1819.
								
								
								 1819.
							
							
								March 
								30,
								To
								
									John M. Perry brick work pavilion No. 2, and dormitories adjacent pavilion No. 4—receipt,
								
								
								$1,000
								 
								00
								
								  
								March 
								29,
								By
								
									balance reported in Treasury Central College this date,
								
								
								$1,176
								 
								96
							
							
								April
								6,
								
								
									Do.      do.
								
								
								500
								
								00
								
								
								
								
								
								
									Jas. Madison 2d instal. his subscription,
								
								
								250
								
								00
							
							
								
								9,
								
								
									Dr. Cooper purchase stoves, request Mr.
											Jefferson,
								
								
								125
								
								00
								
								
								
								
								
								
									John H. Cocke   do.
								
								
								250
								
								00
							
							
								
								
								
								
									James Dinsmore wood work pav. No. 2,
								
								
								1,000
								
								00
								
								
								April
								5,
								
								
									Charles Harper  do.
								
								
								50
								
								00
							
							
								
								
								
								
									John M. Perry part payment 48¾ acres land and improvements,
								
								
								3,000
								
								00
								
								
								
								
								
								
									James Lindsay  do.
								
								
								25
								
								00
							
							
								
								10,
								
								
									John M. Perry brick work pav. No. 2, and dor. adjacent pav. No. 4,
								
								
								500
								
								00
								
								
								
								
								
								
									John Coles    do.
								
								
								125
								
								00
							
							
								May
								3,
								
								
									Thomas Jones for corn,
								
								
								32
								
								50
								
								
								
								
								
								
									Wm. Cabell, jr.  do. per A.
											Barksdale,
								
								
								25
								
								00
							
							
								
								
								
								
									Reuben Maury for oats, &c.
								
								
								41
								
								00
								
								
								
								
								
								
									Landen Cabell  do.   do.
								
								
								50
								
								00
							
							
								
								
								
								
									John M. Perry brick work pav. No. 2, and dor. adjacent pav. No. 4,
								
								
								400
								
								00
								
								
								
								
								
								
									John Goss    do.   do.
								
								
								50
								
								00
							
							
								
								11,
								
								
									James Leitch in
										part window glass,
								
								
								249
								
								00
								
								
								
								
								
								
									Isaac A. Coles   do.   do.
								
								
								50
								
								00
							
							
								
								
								
								
									Postage,
								
								
								
								
								12
								
									½
								
								
								
								8,
								
								
									Thomas Jefferson  do.
								
								
								250
								
								00
							
							
								
								13,
								
								
									James Leitch in
										full window glass,
								
								
								156
								
								50
								
								
								
								
								
								
									Joel Yancey    do. per Mr. Jefferson,
								
								
								50
								
								00
							
							
								
								
								
								
									Do.     for tin and lead,
								
								
								421
								
								60
								
								
								
								9,
								
								
									Draft on Literary Fund,
								
								
								4,000
								
								00
							
							
								
								25,
								
								
									Jesse Lewis in full smiths’ work to 21st December, 1818,
								
								
								39
								
								28
								
								
								
								30,
								
								
									George Divers 2d instal. his subscription,
								
								
								250
								
								00
							
							
								
								27,
								
								
									John M. Perry brick work pav. No. 2, and dor. adjacent pav. No. 4,
								
								
								183
								
								90
								
								
								May
								3,
								
								
									Frederick Harris do. per Peter Minor
								
								
								100
								
								00
							
							
								June
								7,
								
								
									Do.      do.
								
								
								70
								
								00
								
								
								
								
								
								
									James Watson  do.   do.
								
								
								50
								
								00
							
							
								
								16,
								
								
									Do.      do.
								
								
								55
								
								00
								
								
								
								
								
								
									Wm. Morris, jr. do.   do.
								
								
								50
								
								00
							
							
								
								30,
								
								
									Do.      do.
								
								
								100
								
								00
								
								
								
								
								
								
									David Watson  do.   do.
								
								
								50
								
								00
							
							
								July
								1,
								
								
									Jesse Lewis for a cow and calf,
								
								
								22
								
								00
								
								
								
								
								
								
									Reuben Maury  do.   do.
								
								
								25
								
								00
							
							
								
									
								
								5,
								
								
									John M. Perry full brick work pav. No. 2, and dor. adjacent pav. No. 4,
								
								
								191
								
								10
								
								
								
								5,
								
								
									Saml. J. Harrison do. per Mr. Jefferson
								
								
								50
								
								00
							
							
								
								
								
								
									John M. Perry brick work to chimnies and rent Mrs. Garner’s house,
								
								
								312
								
								09
								
								
								
								
								
								
									Charles Johnston do.   do.
								
								
								50
								
								00
							
							
								
								
								
								
									J. & M. Raggi, request Mr. Jefferson,
								
								
								840
								
								00
								
								
								
								
								
								
									Richard Pollard do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
									Postage,
								
								
								
								
								12
								
									½
								
								
								
								11,
								
								
									Jno. W. Eppes 1st do.
								
								
								100
								
								00
							
							
								
								16,
								
								
									Michael Glassen for stone work,
								
								
								3
								
								00
								
								
								
								12,
								
								
									Robert Rives 2d do. pr. Mr. Southall
								
								
								125
								
								00
							
							
								
								
								
								
									J. & M. Raggi, request Mr. Jefferson,
								
								
								45
								
								00
								
								
								
								
								
								
									William C. Rives do.   do.
								
								
								50
								
								00
							
							
								
								
								
								
									Do.      part wages,
								
								
								25
								
								00
								
								
								
								
								
								
									Joseph Shelton  do.   do.
								
								
								12
								
								50
							
							
								
								22,
								
								
									John Pollock for leather,
								
								
								12
								
								08
								
								
								
								
								
								
									Valentine W. Southall do.
								
								
								50
								
								00
							
							
								
								
								
								
									James Dinsmore waggonage pav. No. 2,
								
								
								76
								
								20
								
								
								
								15,
								
								
									John H. Marks  do. per A.
											Barksdale
								
								
								25
								
								00
							
							
								
								
								
								
									Dinsmore & Perry waggonage pavilion No. 3,
								
								
								67
								
								50
								
								
								
								
								
								
									John Dunkum  do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
									James Leitch for a blank book,
								
								
								1
								
								25
								
								
								
								
								
								
									Wm. Dunkum  do.   do.
								
								
								25
								
								00
							
							
								
								25,
								
								
									John Patterson for
										advertisement in Baltimore Patriot,
								
								
								10
								
								00
								
								
								
								
								
								
									Martin Thacker  do.   do.
								
								
								15
								
								00
							
							
								
								29,
								
								
									Jas. Dinsmore wood work, &c. pav. No. 2
								
								
								500
								
								00
								
								
								
								
								
								
									Drury Wood   do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
									A. S. Brockenbrough part salary as Proctor,
								
								
								150
								
								00
								
								
								
								
								
								
									Jeh. A. Goodman do.   do.
								
								
								5
								
								00
							
							
								Aug. 
								4,
								
								
									John Winn & Co. amount their account to 25th March, 1819,
								
								
								174
								
								15
								
								
								
								24,
								
								
									John Slaughter  do. per James Leitch
								
								
								12
								
								50
							
							
								
								
								
								
									John M. Perry wood work pav. No. 4, and dor. adjacent,
								
								
								1,500
								
								00
								
								
								
								25,
								
								
									Jesse Lewis    do.
								
								
								25
								
								00
							
							
								
								6,
								
								
									James Guthrie waggonage nails
								
								
								17
								
								90
								
								
								
								27,
								
								
									John Coalter 1st and 2d do.
								
								
								50
								
								00
							
							
								
								
								
								
									A. S. Brockenbrough part salary as Proctor,
								
								
								7
								
								35
								
								
								June
								7,
								
								
									Micajah Woods 2d do.
								
								
								50
								
								00
							
							
								
								21,
								
								
									
										
										Richard Ware
										
									
								
								
								500
								
								00
								
								
								
								
								
								
									Willis D. Garth  do.
								
								
								20
								
								00
							
							
								
								22,
								
								
									William Guthrie waggonage,
								
								
								22
								
								92
								
								
								
								16,
								
								
									Geo. W. Truehart do. per Peter Minor,
								
								
								50
								
								00
							
							
								
								
								
								
									A. S. Brockenbrough part salary as Proctor,
								
								
								64
								
								67
								
								
								
								29,
								
								
									Jesse Garth part do. A. Barksdale,
								
								
								27
								
								50
							
							
								
								23,
								
								
									Carter & Phillips,
								
								
								500
								
								00
								
								
								
								
								
								
									Garland Garth  do.   do.
								
								
								75
								
								00
							
							
								
								
								
								
									Branham & Jones their account,
								
								
								50
								
								16
								
								
								
								
								
								
									Christian Wertenbaker 1st & 2d do.
								
								
								12
								
								50
							
							
								
									
								
								25,
								
								
									James Oldham waggonage lumber for pav. No. 1, and dor.
								
								
								45
								
								33
								
								
								July
								1,
								
								
									Draft Literary Fund
								
								
								840
								
								00
							
							
								Sept.
								3,
								
								
									Henry Chiles for furniture for use J. & M. Raggi,
								
								
								50
								
								00
								
								
								
								5,
								
								
									Do.   do.
								
								
								503
								
								19
							
							
								
								
								
								
									A. S. Brockenbrough part salary as Proctor,
								
								
								150
								
								00
								
								
								
								
								
								
									Geo. Calloway 1st inst. per J. C. Cabell,
								
								
								25
								
								00
							
							
								
								7,
								
								
									Richard Ware for lumber,
								
								
								30
								
								00
								
								
								July 
								10,
								
								
									Dr. James Minor do. per Peter Minor,
								
								
								50
								
								00
							
							
								
								8,
								
								
									Do.   do. for waggonage,
								
								
								67
								
								00
								
								
								
								11,
								
								
									Draft on Literary Fund,
								
								
								4,000
								
								00
							
							
								
								9,
								
								
									Do.   do.  do.
								
								
								61
								
								25
								
								
								
								22,
								
								
									John Pollock 1st & 2d inst. subscription,
								
								
								100
								
								00
							
							
								
								11,
								
								
									Conden and Campbell, stone cutters,
								
								
								50
								
								00
								
								
								
								
								
								
									Ira Harris 2d   do.
								
								
								25
								
								00
							
							
								
								
								
								
									John Herren making Negro clothes,
								
								
								6
								
								00
								
								
								
								25,
								
								
									John Patterson bal. 2d do.
								
								
								10
								
								00
							
							
								
								23,
								
								
									John M. Perry in full 1st payment for 48¾ acres land and improvements,
								
								
								615
								
								90
								
								
								Aug.
								4,
								
								
									John Winn 2d inst. do.
								
								
								75
								
								00
							
							
								
								
								
								
									Carter & Phillips waggonage,
								
								
								197
								
								50
								
								
								
								
								
								
									Wm. Leitch do. do. per N. Barksdale
								
								
								25
								
								00
							
							
								
								
								
								
									James Oldham   do.
								
								
								23
								
								75
								
								
								
								
								
								
									David Isaacs do.      do.
								
								
								50
								
								00
							
							
								
								
								
								
									Richard Ware    do.
								
								
								56
								
								50
								
								
								
								
								
								
									Wm. F. Gordon do.
								
								
								50
								
								00
							
							
								
								25,
								
								
									Do.        do.
								
								
								100
								
								00
								
								
								
								23,
								
								
									George M. Woods do.
								
								
								25
								
								00
							
							
								
								
								
								
									Phillips & Carter,
								
								
								50
								
								00
								
								
								
								
								
								
									Nimrod Bramham in part do.
								
								
								25
								
								00
							
							
								
								
								
								
									Richard Ware for lumber,
								
								
								31
								
								09
								
								
								Sept.
								7,
								
								
									Wm. Watson 2d inst. subscription
								
								
								25
								
								00
							
							
								
								
								
								
									Dinsmore & Perry,
								
								
								72
								
								72
								
								
								
								8,
								
								
									Tucker Coles do. per A. S. Brockenbrough,
								
								
								125
								
								00
							
							
								
								
								
								
									A. S. Brockenbrough part salary,
								
								
								40
								
								00
								
								
								
								25,
								
								
									John Minor do.     do.
								
								
								50
								
								00
							
							
								
								30,
								
								
									Dabney Carr for charges against University,
								
								
								4
								
								50
								
								
								
								
								
								
									Wm. H. Meriwether part 1st & 2d do.
								
								
								72
								
								72
							
							
								
								
								
								
									Joseph C. Cabell  do.
								
								
								17
								
								00
								
								
								
								
								
								
									John Watson
										L. M.  do.    do.
								
								
								71
								
								09
							
							
								
								
								
								
									James Oldham for plank, &c.
								
								
								59
								
								45
								
								
								
								30,
								
								
									John Patterson 2d do. per Bank
											Virginia,
								
								
								240
								
								00
							
							
								
								
								
								
									Do.      do.
								
								
								673
								
								06
								
								
								
								
								
								
									Joseph C. Cabell do.   do.
								
								
								250
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									R. Harrison   do.   do.
								
								
								172
								
								50
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									Dabney Carr   do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									St. Geo. Tucker  do.   do.
								
								
								100
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									John Harris 1st  do.   do.
								
								
								250
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									C. Harrison 1st & 2d do.  do.
								
								
								50
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									C. A. Scott 2d  do.   do.
								
								
								125
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									W. Bolling    do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									C. Cocke     do.   do.
								
								
								125
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								
								
									J. Pleasants, jr.   do.   do.
								
								
								25
								
								00
							
							
								
								
								
								
								
								
								
								
								
								
								
								
								By
								
									balance due Alex. Garrett, Bursar, this 30th September, 1819,
								
								
								50
								
								99
							
							
								
								
								
								
								$
								15,367
								 
								45
								
								
								
								
								
								
								$
								15,367
								 
								45
								
							
						
						
						
						The foregoing is a correct account of all monies paid into the Treasury of the University of Virginia, and of the disbursements made therefrom, between the twenty-ninth day of March, one thousand eight hundred and nineteen, and the thirtieth day of September, one thousand eight hundred and nineteen, (inclusive,) shewing a balance in favor of the undersigned of fifty dollars ninety-nine cents. Of the State appropriation of fifteen thousand dollars, ten thousand eight hundred and forty-three dollars nineteen cents has been drawn from the Literary Fund, leaving a balance yet to be drawn of that appropriation of four thousand one hundred and fifty-six dollars eighty-one cents. All of which is respectfully reported and submitted to the Board of Visitors of the University of Virginia, this thirtieth day of September, one thousand eight hundred and nineteen.
						
							ALEXANDER GARRETT, Bursar.
						
					